MARTONE, Justice,
dissenting in part and concurring in part.
¶ 84 I disagree with the majority’s answer to certified question No. I.1 The handbook promise here cannot reasonably be construed as a promise that runs in favor of the employee for as long as the employee is employed or else the unilateral promise turns *523out to be a better deal than a collective bargaining agreement. Indeed, it becomes the functional equivalent of good behavior tenure under Article III of the United States Constitution. That the employer could avoid this result by simply laying everyone off (and thus not violate the seniority provision) shows just how untenable the majority approach is. Instead, I believe that the Michigan Supreme Court was correct in concluding that the promise is enforceable against the employer by an individual employee, unless and until the employer changes the promise as to all employees by changing the handbook. See In re Certified Question (Bankey), 432 Mich.438, 443 N.W.2d 112, 121 (1989) (“An employer may ... unilaterally change a written discharge-for-cause policy to an employment-at-will policy even though the right to make such a change was not expressly reserved from the outset.”).
¶ 85 This does not make the promise illusory. An employer would have to think long and hard about changing a valuable benefit for 10,000 employees just to disadvantage a single employee. And, unless the employer is willing to pay that price, the employee can enforce the promise against the employer, as in Leikvold v. Valley View Community Hospital, 141 Ariz. 544, 688 P.2d 170 (1984), and Wagenseller v. Scottsdale Memorial Hospital, 147 Ariz. 370, 710 P.2d 1025 (1985), where the handbook provisions had not been revoked before they were sought to be enforced. Similarly, the promise here was not to provide seniority rights to Demasse for as long as he decided to work for ITT, but was instead a promise to provide seniority rights to him as an individual employee so long as all other ITT employees were also receiving this benefit under the handbook. Demasse’s power of acceptance by performance existed only as long as the offer was made.
1186 Today’s decision goes far beyond Leikvold and Wagenseller. Both employers and employees will suffer from it. It will create havoc with employer-employee relations. For example, employers will be subject to different obligations to their many employees depending on the handbook in existence at the time of employment. And, one employee’s contract rights may be derived from several different editions of the handbook. Worse, the contract rights of some employees created by one edition of the handbook may conflict with rights provided other employees in other editions. This spells the demise of all such handbooks. No employer will ever issue one for fear of endless obligation, and thus the employee benefit of Leikvold will be lost to future generations of employees.
¶ 87 I respectfully dissent.

. I agree with the court’s resolution of certified question No. 2. I also note that the court is not following the procedure recommended in Hazine v. Montgomery Elevator Co., 176 Ariz. 340, 344-45, 861 P.2d 625, 629-30 (1993). There, the court recommended that when confronted with a 3-2 or 2-2 split by this court when it is in transition, it is the better practice to reargue the case before the new court. Hazine cited the procedure used in State v. Youngblood, 173 Ariz. 502, 844 P.2d 1152 (1993), as an example of how the court "has rescheduled oral arguments after a new member of the court has been seated” and commended the Youngblood practice to our successors. Hazine at 345, 861 P.2d at 630. Contrary to the court’s assertion, ante, at ¶ 42, the Hazine recommendation was not limited to the Bryant setting. Picking up where the court left off, id., here is what Hazine said:
In the recent past, this court has, at times, when confronted with a 2-2 split by permanent members of the court, declined to render a decision, see State ex rel. McDougall v. Martone, 174 Ariz. 343, 849 P.2d 1373 (1993) (one Justice had recused himself), or has rescheduled oral arguments after a new member of the court has been seated, see State v. Youngblood, CR-90-0053-PR (order dated April 3, 1992). We have done this in an attempt to avoid the *523confusion in other areas of the law similar to that engendered by Bryant in interpreting art. 18, § 6. See Church, 173 Ariz. at 346, 842 P.2d at 1359 (Since the composition of the court changed between the time that Humana Hospital [Desert Valley v. Superior Court, 154 Ariz. 396, 742 P.2d 1382 (1987)] and Bryant were decided, and has changed against since Bryant, this question may still be an open one.’). The procedure followed in McDougall and Youngblood is the better practice in those rare instances where the court is divided and in transition. On important issues that tend to recur, we will follow such procedures when feasible. We commend it to our successors as well.
176 Ariz. at 345, 861 P.2d at 630.
My own view is that the choice of approach when the court is divided is not as important as the consistent application of any approach. I take the court's refusal to follow the Hazine recommendation as a rejection of Hazine’s challenge to the validity of this court’s opinions based upon who decides them and with that I heartily concur.